Summary Prospectus Supplement February 20, 2014 Putnam Small Cap Value Fund Summary Prospectus dated June 30, 2013 The fund offers class R5 and class R6 shares to employer-sponsored retirement plans effective November 1, 2013. The prospectus is supplemented as described below to add information about class R5 and class R6 shares and to update the Annual fund operating expenses and Example tables for all share classes. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class R5 NONE NONE Class R6 NONE NONE In the section Fees and expenses the Annual fund operating expenses table is deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution Acquired annual fund Management and service Other fund fees and operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.64% 0.25% 0.39% 0.19% 1.47% Class B 0.64% 1.00% 0.39% 0.19% 2.22% Class C 0.64% 1.00% 0.39% 0.19% 2.22% Class M 0.64% 0.75% 0.39% 0.19% 1.97% Class R 0.64% 0.50% 0.39% 0.19% 1.72% Class R5 0.64% N/A 0.24% < 0.19% 1.07% Class R6 0.64% N/A 0.14% < 0.19% 0.97% Class Y 0.64% N/A 0.39% 0.19% 1.22% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. 286483 2/14 In the section Fees and expenses the Example table is deleted in its entirety and replaced with the following: Example Share class 1 year 3 years 5 years 10 years Class A $716 $1,013 $1,332 $2,231 Class B $725 $994 $1,390 $2,192 Class B (no redemption) $225 $694 $1,190 $2,192 Class C $325 $694 $1,190 $2,554 Class C (no redemption) $225 $694 $1,190 $2,554 Class M $543 $947 $1,375 $2,565 Class R $175 $542 $933 $2,030 Class R5 $109 $340 $590 $1,306 Class R6 $99 $309 $536 $1,190 Class Y $124 $387 $670 $1,477
